IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1057
                            Filed December 24, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LEONARD TERRELL HAYNES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt (pre-plea) and George L. Stigler (pre-plea, plea, and sentencing), Judges.



      Leonard Haynes appeals from the judgment and sentence entered

following his guilty plea to possession of a controlled substance, third offense,

and operating while intoxicated. AFFIRMED.



      Tod J. Beavers of Law Offices of Tod J. Beavers, P.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Brian Williams, Jeremy

Westendorf, Brad Walz, and Shana Schwake, Assistant County Attorneys, for

appellee.



      Heard by Danilson, C.J., and Doyle and Tabor, JJ.
                                        2


PER CURIAM.

       Leonard Haynes appeals from the judgment and sentence entered

following his guilty plea to possession of a controlled substance, third offense,

and operating while intoxicated. We affirm.

I.     Background Facts and Proceedings

       In October 2011, police observed Haynes driving a vehicle with expired

registration.   Police activated emergency lights to conduct a traffic stop, and

Haynes “slow rolled” for thirty seconds or so before coming to a stop as if he was

attempting to conceal contraband.     Police approached Haynes’s vehicle and

noticed Haynes’s mouth was filled with flakes of marijuana, and Haynes was

“continuously swiping his tongue all around his mouth trying to clean out the

marijuana.”     When he spoke, police smelled “a very strong odor of fresh

marijuana.”     When asked how much marijuana he had eaten, Haynes first

replied, “[N]ot that much,” but then said he had not eaten any marijuana. Haynes

stated he had smoked marijuana approximately twenty minutes earlier so “that’s

what it must be from.”

       Haynes had slurred speech and bloodshot, watery eyes.               Police

performed field sobriety tests and invoked the implied consent procedure.

Haynes refused to submit a sample for chemical testing.

       Haynes was charged with possession of a controlled substance, third

offense, in violation of Iowa Code section 124.401(5) (2011), and operating while

intoxicated, in violation of section 321J.2. Haynes retained attorney Raphael

Scheetz and pled not guilty.
                                         3


       In July 2012, the court allowed attorney Scheetz to withdraw and

appointed the public defender. Due to the public defender’s “heavy overload of

cases,” the district court appointed attorney Ryan Tang. In November 2012, the

court allowed attorney Tang to withdraw and reappointed the public defender.1

Public Defender Dustin Lies was appointed to represent Haynes.

       Meanwhile, Haynes decided he wanted to plead guilty.            A guilty-plea

hearing was held on February 28, 2013, but aborted after the district court noted,

“the court has determined the defendant’s heart is not in taking his plea at this

time.” The court set Haynes’s case for a jury trial on March 19, with a final

pretrial conference set for March 15.

       On March 15, Haynes voiced complaints about attorney Lies’s

representation and requested a new attorney.          The court denied Haynes’s

request for a new attorney and concluded the hearing, stating Haynes’s trial

would start the following week. Less than two hours later, Haynes reappeared

before the court with attorney Lies and entered a plea of guilty. Following the

hearing, the court accepted Haynes’s plea and set a sentencing hearing for June

3.

       On March 21, Haynes filed a handwritten document raising concerns he

had with the plea proceedings. On March 27, the court entered an order treating

Haynes’s filing as a motion in arrest of judgment and setting it for hearing on

June 3.



1
  Meanwhile, a warrant had been issued for Haynes’s arrest following his failure to
appear; as a condition of the warrant being removed, Haynes agreed to waive his right
to have a trial within one year of his arraignment.
                                            4


       At the hearing on June 3, the court brought up Haynes’s motion in arrest

of judgment and received Haynes’s argument on the motion. Without formally

discussing its ruling, the court implicitly denied the motion by proceeding to the

sentencing portion of the hearing. Following the hearing, the court entered an

order sentencing Haynes to a suspended prison term for the possession charge

and thirty days in jail for the operating-while-intoxicated charge.          Haynes

subsequently filed a motion to reconsider, and the court reduced the thirty-day

sentence to a ten-day sentence.

       Haynes appeals.

II.    Motion in Arrest of Judgment

       Haynes raises several issues concerning the denial of his motion in arrest

of judgment. We turn first to his claim that “error occurred when [his] pro se

motion in arrest of judgment was not heard and ruled on within the mandatory

thirty days of the filing of the motion.”

       “A motion in arrest of judgment shall be heard and determined by the court

within 30 days from the date it is filed, except upon good cause entered in the

record.” Iowa R. Crim. P. 2.24(3)(f). “The time provision of the rule is intended to

expedite disposition of criminal cases.” State v. Hilleshiem, 305 N.W.2d 710, 718

(Iowa 1981) (discussing rule 2.24(3)(f), formerly numbered as rule 23(3)(f)).

“[T]he rule plainly implements interests of the accused and the public in having

prosecutions expeditiously concluded, [h]owever, unlike rule [2.33 (speedy trial)],

no express sanction is provided for a violation.” Id. (internal citation omitted); see

Iowa R. Crim. P. 2.33(2)(b) (“If a defendant indicted for a public offense has not

waived the defendant’s right to a speedy trial the defendant must be brought to
                                           5


trial within 90 days after indictment is found or the court must order the

indictment to be dismissed unless good cause to the contrary be shown.”).

       Here, on March 21, 2013, six days after Haynes entered his guilty plea, he

filed a handwritten document, stating:

              On day approx.: 3-1-13 I entered your court complaining
       about my position with my case. Very uncomfortable with my
       Public Defender (Dustin Lies). I was refused to drop Mr. Dustin
       Lies at pretrial 3-15-13 after he continued to lye [sic] about my offer
       from the State (Shana). Judge Stigler was present that day. I don’t
       feel Judge was fair to me and I like for the minutes of these court
       appearances to be pulled up for investigation, because Mr. Dustin
       Lies will be caught lying to me and you. Mrs. Shana for the State
       offered me less time than my public defender asked for in court on
       3-15-13.
              Dustin Lies (Public Defender) never looked out for my best
       interest nor spoke in my favor.
              I’m a student at Hawkeye College, a single parent (five year
       old daughter) and work everyday for Arline Properties (Boss
       Roger).
              Dustin Lies refused to speak for his client in any good way.
              P.S. May I have a response. I like to be heard. Leonard
       Haynes.

On March 27, the court entered an order indicating it was treating Haynes’s filing

as a motion in arrest of judgment and setting it for hearing on June 3. The matter

was heard and implicitly denied on June 3, forty-four days after expiration of the

thirty days provided for in rule 2.24(3)(f).

       Even if the district court had no good cause for the delay in ruling on

defendant’s motion in arrest of judgment beyond the expiration of the thirty days

provided for in rule 2.24(3)(f), such delay does not require reversal where no

injurious effect was shown. See Hilleshiem, 305 N.W.2d at 718. Here, Haynes

does not offer any explanation how the delay was to his detriment. He was not in

custody during the relevant time period, and he did not challenge the date of the
                                        6


hearing. We cannot find any indication of prejudice in this record. In short,

Haynes has not shown any “injurious effect” by the delay. See id.

       In any event, as just mentioned, on March 27, the court entered an order

setting Haynes’s motion for hearing on June 3. If Haynes was concerned with

the timeliness of the hearing, he could have—and should have—objected and

requested an earlier hearing. See State v. Anderson, 308 N.W.2d 42, 50 (Iowa

1981) (“[N]o express sanction is provided for a violation of [rule 2.24(3)(f)]. The

record does not show that defendant requested a speedy ruling on the motion for

new trial or that he was prejudiced by the delay.      Therefore, we impose no

sanction under this record.”); see also Lamasters v. State, 821 N.W.2d 856, 862

(Iowa 2012) (“‘It is a fundamental doctrine of appellate review that issues must

ordinarily be both raised and decided by the district court before we will decide

them on appeal.’” (quoting Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa

2002))). We affirm on this issue.

       Haynes also contends “the whole record shows no judgments can be

pronounced on [his] two pleas of guilty.” See Iowa R. Crim. P. 2.24(3)(a) (“A

motion in arrest of judgment . . . shall be granted when upon the whole record no

legal judgment can be pronounced.”). In support of this claim, Haynes alleges

defense counsel lied about the plea offer where “the State offered [him] less time

than [defense counsel] asked for in court on 3-15-13.” Our review of this claim is

for abuse of discretion. See State v. Myers, 653 N.W.2d 574, 581 (Iowa 2002)

(“We review a denial of a motion in arrest of judgment for abuse of discretion and

will reverse only if the ruling was based on reasons that are clearly unreasonable

or untenable.”).
                                           7


         At the March 15 hearing, the parties discussed the proposed plea

agreement:

                STATE: The State will be recommending on Count I a five-
         year prison sentence, suspended, the $750 fine would also be
         suspended, and in Count II the State will be recommending 365
         days, all but two of that suspended. Those two counts are to be
         concurrent with each other, and the defendant would be placed on
         one to two years supervised probation.
                COURT: Do you agree with that, Mr. Lies?
                DEFENSE COUNSEL: Yes, Your Honor. On the felony it
         would be the two to five years probation, one to two years on the
         Operating While Intoxicated, both of those counts running
         concurrent. That is in agreement with what we understood the plea
         agreement to be.
                COURT: Did you hear, Mr. Haynes, what the attorneys just
         said?
                DEFENDANT: Yes
                COURT: And do you agree with that, that that is the
         agreement?
                DEFENDANT: Yes.

The court accepted Haynes’s pleas and further stated, “You understand the

penalties attached to these pleas.”

         Thereafter, at the June 3 hearing, Haynes argued his claim that defense

counsel lied about the plea agreement.2 The following colloquy ensued:

                COURT: Well, first, let’s define our terms. What offer are
         you talking about, Mr. Haynes?
                DEFENDANT: Well, the offer which I knew about was one to
         two years [probation] and two days in jail and that is what I was
         clear of.
                COURT: And who told you about that offer?
                DEFENDANT: Well, she [prosecutor Schwake] came into the
         courtroom that day. She spoke that day.
                COURT: So she again spoke to you as well?
                DEFENDANT: She spoke to the court once she—once you
         sent for her and brought her up. She mentioned that same offer.
         Then he [defense counsel Lies] stood up and added more.
                COURT: Well, are talking about things that occurred during
         the guilty plea proceeding?

2
    The same judge presided over both the March 15 and June 3 hearings.
                                            8


               DEFENDANT: During the acceptance of the—yeah, what
       she was offering.
               COURT: Well, that is on the record. So whatever the—what
       is the plea on this or that agreement on this, Ms. Schwake?
               STATE: Your Honor, on Count I, the agreement was for a
       five-year suspended prison sentence. The $750 fine would be
       suspended, substance abuse evaluation and 180-day driver’s
       license revocation, law enforcement initiative fees, a D.A.R.E.
       surcharge and for that count the defendant would be placed on two
       to five years supervised probation. On Count II, the agreement
       would be for a 365-day jail sentence, all but two of that to be
       suspended, the $1250 fine, that the defendant would be placed on
       one to two years supervised probation on that count. That he
       complete a drinking drivers school and that he complete a
       substance abuse evaluation and any recommendations in that
       evaluation.
               COURT: Is that your understanding as well, Mr. Lies?
               DEFENSE COUNSEL: That was my understanding, Your
       Honor, and to make the record clear I had discussed that at length
       with Mr. Haynes. He had mentioned many times that there was a
       previous offer made and I would know he’s had prior attorneys on
       this case. I explained to him that that was the offer at this point. I
       also explained to him I would be more than happy to represent him
       at trial if that’s the route he chose. I also advised him given his
       multiple past felonies he could be facing an enhancement as a
       habitual violator and the State was not doing that at this point. I
       told him that was not to dissuade him from any choices he might
       make, but whatever he wanted to do is what we would follow
       through with. He’s been hostile and borderline threatening. I did
       try to work with him and get that understanding and at points he
       would indicate to me that he understood that offer, wanted to
       accept that offer. However, he was under the impression at some
       point that he was being offered just one year or one to two years of
       probation. I advised him that was not the case. I believe the court
       advised him as well on the record during the plea proceeding. [3]
       But I think that’s his major issue, I guess among other things. My
       understanding is what Ms. Schwake explained. That has always
       been my understanding in what I have attempted to convey to Mr.
       Haynes.
               COURT: What other plea has been offered to you?
               DEFENDANT: Well, that is to me, the question?
               COURT: Yes.

3
  The court did state the terms at the hearing earlier in the day on March 15. Also, at the
February 28 hearing, the court told Haynes if he accepted the State’s plea offer,
“[Y]ou’re going to be on probation for two to five years and if you mess up the probation,
you can go to prison. You understand that,” to which Haynes responded, “Yeah.”
                                       9


              DEFENDANT: She [prosecutor Schwake] spoke different
      from what he did the prior time she was present in front of us. She
      added on what he requested after she had spoke. This is the first
      time I—the second time I heard her speak about her offer. The she
      upgraded it, so—
              COURT: Are you telling me that you and Ms. Schwake had a
      personal one-on-one conversation?
              DEFENDANT: No, I said—no, I’m not. I’m saying when you
      brought her up here on March the 15th I believe. Sometime in
      March, she offered one to two years and—you actually—she
      spoke, but didn’t speak about—he [defense counsel Lies] raised up
      after her and added on the fact—
              COURT: The record reflects what was said. So we’re not
      going to plow that ground again. Nobody faked the record on you
      and it reflects what it said. So we will go from there. Ms. Schwake,
      what is your recommendation?
              STATE: Your Honor, the State would request that you follow
      the recommendations as set forth by the State.
              COURT: Okay. Mr. Lies.
              DEFENSE COUNSEL: Your Honor, to clarify what Mr.
      Haynes’s misunderstanding is, during the plea proceeding Ms.
      Schwake did indicate the plea agreement. She did not, however,
      mention the two to five years of supervised probation on Count I
      which would be applicable for the felony charge. She didn’t
      mention that and I stated on the record so that the deal would be
      preserved, the two to five years of probation, which is what Mr.
      Haynes is referring to. But that is my understanding and that is
      what in my estimation is a very generous plea offer given Mr.
      Haynes’s history and the circumstances.

      Haynes’s challenge essentially boils down         to defense counsel’s

clarification of the full terms of the plea agreement at the March 15 hearing,

where defense counsel stated, “On the felony it would be the two to five years

probation, one to two years on the Operating While Intoxicated, both of those

counts running concurrent. That is in agreement with what we understood the

plea agreement to be.” Haynes then stated he agreed counsel accurately stated

the plea agreement.

      Considering the explanation provided by defense counsel in response to

Haynes’s argument on his motion in arrest of judgment, Haynes’s personal
                                           10


agreement that defense counsel had accurately stated the plea agreement, and

the fact that a two to five year term of probation was the most lenient sentence

allowed by law for Haynes’s felony possession offense,4 we conclude the district

court did not abuse its discretion in denying Haynes’s claim that defense counsel

“lied” about, or added time to, the plea agreement.

       Haynes also challenges defense counsel’s representation, claiming

attorney Lies “never looked out for [his] best interests” and “refused to speak for

[him] in any good way.”5 As Haynes argued at the June 3 hearing:

               DEFENDANT: . . . Supposed to be the honest truth out
       there. Yeah, my record—you know I explained it to him [defense
       counsel Lies] privately. Ain’t the best record, but it sure ain’t a gang
       banger record. In the times I had got caught with some drugs here
       was a joint in ‘02 and they say that I swallowed a joint now and that
       was about all. . . . [But the] only thing he was showing me is what
       is against me. I was explaining to him I was you to try to clear me
       up a little bit. You see how I been doing. I showed him my—
               COURT: What should [defense counsel] have done to clear
       you up?
               DEFENDANT: I mean he’s done nothing to try to—
               COURT: That isn’t the question. The question is what
       should he have done to clear you up?
               DEFENDANT: He should have spoke to the courts on my
       better behalf.
               COURT: What should he have said?
               DEFENDANT: Explaining, well, this man prior to the two or
       three drug cases, usage cases he picked up since he been here 13
       years, the man in custody of his daughter, he have—he the head
       man, take her to school, he feeds her, he pays rent for her. The
       man—he could have brushed my character up a little bit.

The court expressed doubt that the State would have dismissed the charges

against Haynes or offered a more lenient plea agreement than a suspended


4
 See Iowa Code § 907.7(1)-(2) (setting the minimum and maximum probation terms).
5
  Insofar as Haynes claims he “repeatedly requested Dustin Lies replacement,” we
address that issue below in conjunction with his claim regarding the denial of substitute
counsel.
                                          11


sentence. Haynes disagreed, reiterating his claim that the State would have

given him “one to two years [probation]6 and two days in jail.” The court then

stated:

              Let’s end this, sir. Because that sentencing option is not one
       that’s on the floor. A class D felony in the state of Iowa carries a
       not more than five years in prison and whether that is actual
       commitment or suspended sentence, that is what it carries. There
       is no option for a one to two year in jail sentence on the possession
       third. So nobody told you that.

       Insofar as Haynes claims defense counsel failed to secure a sentence not

allowed by statute for his felony conviction, his claim is not persuasive. Haynes

was caught eating marijuana by police, and he admitted to driving twenty minutes

after smoking marijuana.      As the district court noted, Haynes has a serious

criminal history, including a conviction for first-degree murder.7 We agree with

defense counsel’s observation that the State’s plea offer was “very generous”

“given Mr. Haynes’s history and the circumstances.” Considering these facts and

circumstances, we affirm the district court’s implicit denial of Haynes’s motion in

arrest of judgment.8

III.   Substitute Counsel

       Haynes challenges the denial of his requests for a new attorney to replace

defense counsel Lies and the court’s failure to properly inquire into the need for

substitute counsel. We review this claim for abuse of discretion. See State v.



6
  At the aborted March 15 plea hearing, Haynes claimed the prosecutor offered him one
year probation.
7
  The Presentence Investigation report indicates an Illinois conviction for first degree
murder with a twenty-year prison sentence. Haynes was discharged from parole for that
offense in 2001.
8
  In any event, as we note below, Haynes failed to preserve error on his remaining
challenges relating to his motion in arrest of judgment.
                                          12

Lopez, 633 N.W.2d 774, 778 (Iowa 2001) (“Our review of a district court’s denial

of a request for substitute counsel is for abuse of discretion.”).

       A defendant has a right to counsel at all critical stages of the criminal

process. State v. Boggs, 741 N.W.2d 492, 506 (Iowa 2007). No defendant,

however, has an absolute right to be represented by a particular counsel. State

v. Kirchner, 600 N.W.2d 330, 333 (Iowa 1999).            The grounds to justify the

appointment of substitute counsel include a conflict of interest, irreconcilable

conflict, or a complete breakdown in communication between the defendant and

counsel. Boggs, 741 N.W.2d at 506; State v. Martin, 608 N.W.2d 445, 449 (Iowa

2000). The court must balance the defendant’s right to counsel of his choice and

the public’s interest in the prompt and efficient administration of justice. Hannan

v. State, 732 N.W.2d 45, 55-56 (Iowa 2007).

       When the court receives a request from a defendant for substitute

counsel, the court has a “duty of inquiry.” State v. Wells, 738 N.W.2d 214, 219

(Iowa 2007). Here, Haynes claims he requested substitute counsel for defense

counsel Lies at the hearings on February 28, March 15, and June 3.

       A.     February 28 hearing.

       Although    Haynes     expressed     dissatisfaction   with   attorney   Lies’s

representation at the February 28 hearing, Haynes did not request attorney Lies

be substituted with new counsel. The following colloquy took place on the issue

of defense counsel’s representation at the February 28 hearing:

              COURT: Are you satisfied with the representation that Mr.
       Lies has provided for you?
              DEFENDANT: I had—It’s the best I had to get—It’s the best I
       had to—
              COURT: We don’t do that. It has to be a yes or no.
                                        13


            DEFENDANT: I mean I wasn’t really satisfied with nobody
      who I was appointed to, I just ain’t have no money to have my own
      representative so I didn’t complain too much. I got to roll with the
      punch.
            COURT: Okay. Mr. Haynes, are you satisfied with the
      representation that Mr. Lies provided you or not? Yes or no.
            DEFENDANT: As of now, yes.
            COURT: No, yes or no.
            DEFENDANT: Yes.

The court then aborted the guilty plea hearing and scheduled trial, noting “the

defendant’s heart is not in taking his plea at this time.” Because we do not

interpret Haynes’s remarks as a request for substitute counsel, we therefore

conclude Haynes did not preserve error as to the February 28 hearing. See

Lamasters, 821 N.W.2d at 862 (reiterating issues must be both raised and

decided by the district court before we will decide them on appeal).

      B.     March 15 hearing.

      Haynes did lodge a request for new counsel that the court addressed—

and denied—at the March 15 hearing. At that hearing, the following colloquy

took place as Haynes explained the reason for his request:

              DEFENDANT: I am—well, I am really trying to say we having
      a conflict of view. We don’t view things the same and he seem to
      can’t remember what he’s telling me about my offers, that I have
      been trying to accept. But every time I accept, he changing it and
      adding more to the offer and, you know, don’t seem like we can
      never be on the same page.
              [More discussion between Haynes and the court about the
      sentence Haynes believed was offered by the State.]
              COURT: That is not an offer and no one would ever make an
      offer to you because that is not a sentence. That is, standing out
      there alone, meaningless. I have told you before, the options are
      not more than five years. You go to prison, not more than five
      years, suspended or deferred judgment.             There is no such
      sentence as one year probation standing alone on this charge. If
      you tell me something that you have not told me, I will consider
      your offer, but if all you’re going to do is go this circuitous route of
                                          14


       meaningless drivel, I will tell you that you’re going to stay with Mr.
       Lies.

       Upon our review of the record, we cannot say the district court abused its

discretion in denying Haynes’s request for substitute counsel. The court inquired

into Haynes’s concerns about defense counsel’s representation and determined

Haynes’s request was based on his general complaints regarding his counsel’s

failure to gloss his significant criminal history and obtain a plea offer that included

an invalid sentence for his felony offense. Haynes failed to establish sufficient

cause to justify substitute counsel. Haynes was given more than an adequate

opportunity to voice his complaints to the court, and the court reasonably

exercised its discretion in denying his request for substitute counsel.

       Moreover, even if the court had delved further into Haynes’s complaint,

Haynes has not shown he was prejudiced by the court’s denial of his request.

The district court did not accept a plea from Haynes at that hearing; instead, the

court adjourned the hearing and left Haynes’s trial scheduled for the following

week. Within several hours, Haynes reappeared before the court with attorney

Lies, stating he wanted to enter a plea. The following exchange took place:

              COURT: Mr. Haynes, do you feel you have had an adequate
       opportunity to talk to your attorney and get his advice as to how you
       should proceed?
              DEFENDANT: Yes.
              COURT: And earlier this date we had a recorded
       conversation, we made a record about your intent or desire at that
       time to remove Mr. Lies as your attorney. Do you remember that
       conversation that occurred roughly an hour or so ago?
              DEFENDANT: Yes.
              COURT: And that was on the record and by that I mean
       there was a reporter, this reporter there, and she took down
       everything that was said in that proceeding. Do you understand
       that?
              DEFENDANT: Yes.
                                          15


                  COURT: And at that time it was your intent to remove Mr.
           Lies as your counsel. And so I would ask you at this point whether
           Mr. Lies has now answered any and all questions that you had of
           concern as to what you’re doing here now?
                  DEFENDANT: Yes.

Because Haynes had apparently resolved his dispute with attorney Lies by the

time he entered his plea, any argument he was prejudiced by the court’s failure

to appoint substitute counsel would be unpersuasive. A defendant must show

the grounds to justify substitute counsel, and the court has considerable

discretion whether to grant substitute counsel. See Boggs, 741 N.W.2d at 506;

see also State v. Mott, 759 N.W.2d 140, 148-49 (Iowa Ct. App. 2008). We affirm

on this issue.

           C.    June 3 hearing.

           At the June 3 hearing, set forth in relevant part above, Haynes again

discussed his dissatisfaction with attorney Lies’s representation.     He did not,

however, renew his request for substitute counsel, and in fact, appeared to

represent himself. Indeed, at the hearing, attorney Lies informed the court, “I

have had little to no contact with Mr. Haynes, Your Honor. He’s been hostile,

would be putting it nicely, towards me and doesn’t have a lot of contact with me

. . . .”

           Even assuming at this point the court had a duty to inquire about the

breakdown in communication, see State v. Tejeda, 677 N.W.2d 744, 750 (Iowa

2004) (“[T]here is a duty of inquiry once a defendant requests substitute counsel

on account of an alleged breakdown in communication.”), Haynes’s claim still

fails because he cannot show prejudice. See State v. Lopez, 633 N.W.2d 774,

779 (Iowa 2001) (“[A] defendant must show prejudice when the court denies a
                                        16


motion for substitute counsel.”). The facts and circumstance discussed above

provided a factual basis for Haynes’s plea, and the plea offer presented by the

State was “very generous” considering the facts and circumstances of this case.

We affirm on this issue.

IV.    Guilty Plea

       Haynes contends “error occurred when [his] two pleas of guilty were

accepted even though the pleas were the result of the court’s threat to [him],

were not voluntary and intentional, and did not have a factual basis.” We do not

reach these claims because they are not properly before us. “A defendant’s

failure to challenge the adequacy of a guilty plea proceeding by motion in arrest

of judgment shall preclude the defendant’s right to assert such challenge on

appeal.” Iowa R. Crim. P. 2.24(3)(a).

       Haynes’s motion in arrest of judgment did not raise claims regarding the

voluntariness or factual basis of his guilty plea, only the issues addressed above.

State v. Rodriguez, 804 N.W.2d 844, 848 (Iowa 2011) (holding a failure to file a

motion in arrest of judgment prevents challenges to a guilty plea on appeal).

Accordingly, he cannot challenge these aspects of the plea proceeding on

appeal.

V.     Conclusion

       Upon consideration of the claims properly before us, we affirm the

judgment and sentence entered following Leonard Haynes’s guilty plea to

possession of a controlled substance, third offense, and operating while

intoxicated.

       AFFIRMED.